Order entered April 30, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-11-01607-CV

           DEBRA CHRIS MONTGOMERY KROUPA WILLIAMS, Appellant

                                                 V.

                                ROBERT WILLIAMS, Appellee

                       On Appeal from the 255th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DF-04-17651-S

                                            ORDER
       Before the Court is appellant’s April 25, 2013 motion to extend time to file a motion for

rehearing and motion for rehearing en banc. We GRANT the motion. We ORDER appellant’s

motions received on April 25, 2013, filed as of the date of this order.




                                                       /s/    JIM MOSELEY
                                                              JUSTICE